Exhibit 10.26

 

THIS LEASE is made this 8th day of February, 2010 to be effective as of
October 1, 2009, by and between Keyser Investment Group, Inc., a Maryland
corporation (herein called “Landlord”), and Sinclair Communications, LLC, a
Maryland limited liability company (herein called “Tenant”).

 

The Landlord hereby leases unto the Tenant the following: 2000-2008 West
41st Street, City of Baltimore, State of Maryland, 21211, consisting of that
portion of the first floor to the left of the dotted lines as shown on the
attached Exhibit “A” consisting of 6050 square feet more or less, and that
portion of the second floor to the left of the dotted lines as shown on the
attached Exhibit “B”  consisting of 21,325 square feet more or less, and that
portion of the third floor to the left of the dotted lines as shown on the
attached Exhibit “C” consisting of 9,815 square feet more or less. The aforesaid
commercial property subject to this Lease is hereinafter called the “Demised
Premises” or “Premises” for an initial term of twenty-three (23) months
beginning on the 1st day of October, 2009, and ending on the 31st day of August,
2011, at the following rental:  Seven Hundred Twenty Four Thousand Three Hundred
Eighty-Three Dollars and Twelve Cents ($724,383.12) per annum, payable in equal
and successive monthly payments of Sixty Thousand Three Hundred Sixty Five
Dollars and Twenty-Six cents ($60,365.26) per month on the first (1st) day of
each and every month in advance, plus the annual increase as defined following.

 

Said rent shall be paid to the Landlord at such place as the Landlord may from
time to time designate in writing.

 

THE TENANT AGREES WITH THE LANDLORD, as follows:

 

1.            Rent. To pay rent when due.

 

1.1.         Security. In order to secure the Lessee’s performance hereunder, a
security deposit of Fifty Thousand One Hundred Sixty-Six Dollars and Sixty Six
Cents ($50,166.66) shall be required of Lessee.  Said security deposit is to be
paid, along with the first month’s rent.  Providing that the Leased Premises is
left in good condition and repair, reasonable wear and tear excepted, and no
other obligations are owed by the Lessee to the Lessor, said security deposit
shall be returned to the Lessee within thirty (30) days after the expiration of
the tenancy; otherwise, said security deposit shall be applied against any
unpaid obligations of the Lessee to the Lessor or any repairs to said Leased
Premises necessitated by the Lessee’s failure to surrender the Premises in good
condition and repair as provided for herein.  Any application of the security
deposit or any portion thereof by the Lessor shall not be considered liquidated
damages, nor shall it in any way relieve the Lessee from the responsibility to
pay any additional sums to the Lessor for any other obligations owed or for the
repair of the Leased Premises occasioned by the failure to surrender the
Premises in good condition and repair.

 

2.            Use. To use and occupy the leased Premises solely for the
following purposes: television station, offices, studios and related facilities
as permitted by applicable zoning. Further, the Tenant agrees not to load the
leased Premises beyond its carrying capacity, and it agrees not to use said
Premises, whole or in part, for any other purpose without the written consent of
the Landlord.

 

--------------------------------------------------------------------------------


 

3.             Occupancy. Tenant further agrees to occupy the leased Premises
and conduct business therein continuously during the tern or any renewal
thereof. If the Tenant shall fail to take possession of the Demised Premises
within thirty (30) days after the commencement of the term of this Lease or, if
at any time during the term of this Lease or any renewal thereof, the Tenant
shall vacate, abandon, or cease to use or occupy said Demised Premises,
Landlord, in addition to any other right or rights granted to it under this
Lease or by law, may reenter the Demised Premises and remove the Tenant or its
legal representatives or other occupant by summary proceeding or otherwise; and
in such event, Tenant waives the service of notice of intention to reenter or to
institute legal proceedings to that end. In such event, Landlord may without
notice or demand enter the Demised Premises, breaking open locked doors, if
necessary, to obtain entrance, without liability to action for prosecution or
damages for such entry or the manner thereof.

 

4.             Water Rent. To pay all water rent and sewerage charges chargeable
to the said Premises.

 

5.             Federal, State, and Local Laws, Etc. To observe, comply with, and
execute at its, the Tenant’s, expense all laws and valid and lawful rules,
requirements, and regulations of the United States, State of Maryland, and of
the City or County in which the leased Premises are situate, and of any and all
governmental authorities or agencies and of any board of fire underwriters or
other similar organization respecting the leased Premises and the manner in
which said Premises are or should be used by it.

 

6.             Assignment and Sublease. That the written consent of the Landlord
shall be required to each assignment or sublease of the leased Premises, or any
part thereof, whether such assignment or sublease be made by it or by anyone
claiming by, through, or under it.

 

7.             Alterations and Improvements. Tenant shall not make any
additions, alterations, or improvements in or to the Demised Premises without
Landlord’s written consent. All additions, alterations, and improvements made in
or to the Demised Premises by either Landlord or Tenant shall become the
property of the Landlord and shall be surrendered with the Premises at the
termination of this Lease. Tenant shall have the right to remove or replace its
movable trade fixtures; provided, however, Tenant repairs any damages caused by
such removal. The failure of Tenant to remove trade fixtures or any of its
property at the termination of the term of this Lease shall be deemed
abandonment of such property at the option of the Landlord.

 

8.             Tenant’s Obligation to Repair and Replace/Landlord’s Right on
Tenant’s Default. The Tenant shall, at its own expense, make all necessary
repairs and replacements to the leased property and to the pipes, heating
system, plumbing system, window glass, fixtures, and all other appliances and
their appurtenances, all equipment used in connection with the leased property,
and the sidewalks, curbs, and vaults adjoining or appurtenant to the leased
property. Such repairs and replacements, interior and exterior, ordinary as well
as extraordinary, and structural as well as nonstructural, shall be made
promptly, as and when necessary. All repairs and replacements shall be in
quality and class at least equal to the original work. On default of the Tenant
in making such repairs or replacements, the Landlord may, but shall not be
required to, make such repairs and replacements for the Tenant’s account, and
the expense thereof shall constitute and be collectible as additional rent.

 

2

--------------------------------------------------------------------------------


 

9.             Utilities. The Tenant shall, upon occupancy, procure and pay for
all air conditioning, gas, light, power, heat, and hot water used by the Tenant
upon said Premises as the same shall become due and payable, and the Tenant
agrees that the Landlord shall not be required to furnish any janitor service.

 

10.          Taxes/Special Assessments. The Tenant shall pay to the Landlord, as
additional rent, all taxes payable to the State of Maryland and to the City or
County in which the leased Premises are situate, of whatever character or
description, levied upon, or assessed against said Premises for any tax year
during which this Lease shall be in effect, in whole or in part. Said taxes
shall include, but not by way of limitation, all paving taxes, special paving
taxes, and any and all benefits of assessments which may be levied on the
Premises hereby leased, but shall not include United States income tax or any
state or other income tax upon the income or rent payable hereunder. The Tenant
shall pay any sum due hereunder to the Landlord prior to the first (1st) day of
September of the tax year in which any such taxes, charges, benefits, or
assessments shall become due. If the Tenant shall fail to pay any sum due
hereunder on or before the first (1st) day of September, as hereinabove
provided, together with all accrued interest and penalties thereon, in that
event, the Landlord shall be entitled to distrain for said sum, together with
such interest and penalties, and the Tenant agrees with the Landlord to pay to
the Landlord that sum, including interest and penalties as above set forth, in
addition to said rental, in the manner and at the times above set forth, free
and clear of all deductions whatsoever.

 

11.          Condemnation. In the event of condemnation by any public or private
authority of any portion of the Premises, this Lease shall continue, and the
rent shall not abate unless the condemnation renders the Premises completely
unusable for the conduct of any portion of the Tenant’s business thereon; then,
upon Tenant giving forty-five (45) days advance written notice of termination to
the Landlord, this Lease will terminate. All proceeds of condemnation belong to
the Landlord, and the Landlord has the sole right to contest, settle, or
litigate condemnation.

 

12.          Force Majeure. Anything to the contrary hereinabove contained
notwithstanding, if it shall appear that the Premises hereby leased, or any part
thereof, were destroyed, injured, or damaged to any extent whatsoever (a) as a
result of actual warfare, whether such war be declared or not, or (b) as the
result of the negligence of Tenant, then, at the option of the Landlord, this
Lease may, upon ten (10) days notice in writing by the Landlord to the Tenant,
cease and terminate. If it shall appear that such destruction, injury, or damage
was the result of the negligence of the Tenant, then there shall be no abatement
of rent until after the date of such termination.

 

13.          Bankruptcy, Receivership, Etc. If, any time, during the term of
this Lease or any extension or renewal thereof, there shall be filed by or
against Tenant in any Court pursuant to any statute, either of the United States
or of any reorganization or for the appointment of a receiver or trustee of all
or a portion of Tenant’s property, and within thirty (30) days thereafter Tenant
fails to secure a discharge thereof, or if the Tenant makes an assignment for
the benefit of creditors or petitions for or enters into an arrangement, this
Lease, at the option of the Landlord, exercised within a reasonable time after
notice of the happening of any one or more of such events, may be cancelled and
terminated; in which event, neither Tenant nor any person claiming through or
under Tenant by virtue of any statute or of any Order of any Court shall be
entitled to possession or to remain in possession of the Demised Premises, but
shall forthwith quit and

 

3

--------------------------------------------------------------------------------


 

surrender the Premises; and Landlord, in addition to the other rights and
remedies Landlord has by virtue of any statute or rule of law, may retain as
liquidated damages any rent, security, or deposit of monies received by Landlord
from Tenant or others on behalf of Tenant.

 

In the event of the termination of this Lease, as provided for in this
paragraph, Landlord shall forthwith, notwithstanding any other provision of this
Lease to the contrary, be entitled to recover from Tenant as and for liquidated
damages an amount equal to the rent reserved hereunder for the unexpired portion
of the term demised. If such Premises, or any part thereof, be relet by Landlord
for the unexpired term of this Lease, the amount of rent reserved upon such
reletting shall be deemed to be the fair and reasonable rental value during the
term of the reletting.

 

14.          Signs, Etc. by Tenant. The Tenant agrees that it will not place or
permit any signs, lights, awnings, or poles in or about said Premises without
the permission, in writing, of the Landlord; and in the event that such consent
is given, the Tenant agrees to pay any minor privileges or other tax therefor.
The Tenant agrees that it will not paint or make any change in or on the outside
of said Premises without the written permission of the Landlord.

 

15.          Operation of Premises. The Tenant agrees to keep the sidewalks and
curbs in front of said Premises free from snow, ice, dirt, and rubbish, and not
to pile any goods on the sidewalk in front of said building or block said
sidewalk, and not to do anything that directly or indirectly will take away the
access to the Premises from any other tenant of the Landlord or which, in any
manner, will obstruct the entrance, halls, or sidewalks of any part of the
building of which the leased Premises is a part.

 

16.          For Sale or Rent Signs. It is agreed between the parties hereto
that the Landlord shall have the right to place a “For Sale” or “For Rent” sign
on any portion of said Premises for ninety (90) days prior to the termination of
this Lease, and to show said Premises to prospective tenants or purchasers.

 

17.          Limitation of Liability. The Landlord shall not be held responsible
for and is relieved from all liability by reason of any damage to any person,
persons, or property in the Demised Premises, whether belonging to the Tenant or
to any other person, from water, rain, snow, gas, or electricity no matter how
caused (including from any pipes or plumbing) that may leak into, issue, or flow
from any part of the Demised Premises or from the building of which the Demised
Premises is a part or from any place or quarter.

 

18.          Indemnification by Tenant/Personal Injury and Property Damage. The
Tenant hereby relieves the Landlord from any and all responsibility, and the
Tenant covenants and agrees to assume all liability, including counsel and
attorney’s fees, in any action for damages which may arise from any kind of
injury to person or property in or upon or adjacent to the Premises or that may
arise from any cause other than from the intentional acts of the Landlord.

 

19.          Liability of Tenant for Injury to Premises. The Tenant shall be
liable to the Landlord for any injury done to the Premises by itself, its
agents, servants, employees, or patrons, whether said injury be caused by
negligence, default, or willful act.

 

4

--------------------------------------------------------------------------------


 

20.          Indemnification by Tenant/Costs Incurred for Breach. The Tenant
shall indemnify the Landlord against and save it harmless from any expense,
loss, or liability paid, suffered, or incurred, including counsel and attorney’s
fees, arising out of any breach by the Tenant, Tenant’s agents, servants,
employees, visitors, or licensees of any covenant or condition of this Lease or
arising out of Tenant’s use or occupancy of the leased Premises or arising out
of the carelessness, negligence, or improper conduct of Tenant, Tenant’s agents,
employees, patrons, or licensees.

 

21.          Liability Insurance by Tenant. Tenant will keep in force at its own
expense so long as this Lease remains in effect a policy or policies of public
liability insurance with respect to the leased Premises in companies acceptable
to Landlord in form satisfactory to Landlord covering Landlord and Tenant, with
minimum limits of $500,000.00 on account of bodily injuries to or death of one
person, and $1,000,000.00 on account of bodily injuries to or death of more than
one person as the result of any one accident or disaster, and property damage
insurance with minimum limits of $100,000.00; and Tenant will further deposit
the policy or policies of such insurance or certificates thereof with Landlord.
If Tenant shall not comply with its covenants made in this Paragraph 22,
Landlord may, at its option, cause insurance as aforesaid to be issued; and in
such event, Tenant agrees to pay the premium for such insurance promptly upon
Landlord’s demand.

 

22.          Fire Insurance by Tenant. Tenant, at its expense, will carry fire
extended coverage insurance on the leased Premises, as well as any additional
improvements Tenant may make, to the full one hundred percent (100%) placement
value thereof, with the proceeds payable to the Landlord. It is further agreed
that all recoveries for loss shall, unless Landlord waives this requirement in
writing after said recovery is received, be applied to the repair or restoration
of the damage or destruction for which said recoveries are received; and that,
if the insurance proceeds received on said policies are not sufficient to
restore the damage properly to the same condition in which the same was prior to
the damage thereto, Tenant shall supply the additional cost therefor from its
own funds without any claim against the Landlord for reimbursement of the same
or for any part thereof. All policies of insurance, pursuant to the provisions
of this paragraph or certificates thereof, shall be furnished to and held by the
Landlord. Should Tenant fail to carry the aforesaid insurance, Landlord may (but
not be required to) cause same to be issued; in which event, all premiums paid
by the Landlord shall be due and payable to the Landlord by the Tenant on the
date the next installment of rent becomes due under this Lease, and shall be
subject to the provisions of this Lease referring to rent and nonpayment
thereof.

 

23.          Waiver of Notice. Tenant hereby waives notice to vacate the
Premises upon expiration of this Lease (or at the end of the renewal period, if
renewed). If the Tenant shall occupy said Premises after such expiration, it is
understood that, in the absence of any written agreement to the contrary, said
Tenant shall hold said Premises as a Tenant from month-to-month, subject to all
of the other terms and conditions of this Lease at the highest monthly rental
reserved in this Lease; provided, however, that the Landlord shall, upon such
expiration, be entitled to the benefit of all public general or public local
laws relating to the speedy recovery of the possession of lands and tenements
held over by Tenant that may be now in force or may hereafter be enacted to the
same extent as if statutory notice had been given.

 

5

--------------------------------------------------------------------------------


 

24.          Remedies Cumulative. It is agreed that for the purpose of any suit
brought or based on this Agreement, this Agreement shall be construed to be a
divisible contract to the end that successive actions may be maintained on said
Agreement as successive periodic sums shall mature under said Agreement, and it
is further agreed that failure to include in any suit or action any sum or sums
then matured shall not be a bar to the maintenance of any suit or action for the
recovery of said sum or sums so omitted, and the Tenant agrees that it will not
in any suit or suits brought on this Lease for a matured sum for which judgment
has not previously been received, plead, rely on, or urge as bar to said suit or
suits, the defense of res adjudicata, former recovery, extinguishment, merger,
election of remedies, or other similar defense.

 

25.          Waiver. No assent, expressed or implied, by Landlord to any breach
by the Tenant of any of the clauses, provisions, or covenants of this Lease
shall be deemed or taken to be a waiver of or assent to any succeeding breach of
the same clause or provision or covenant or any preceding or succeeding breach
of any other clause, provision, or covenant. No remedy conferred upon Landlord
shall be considered exclusive of any other remedy, but shall be in addition to
every other remedy available to Landlord under this Lease or as a matter of law.
Every remedy herein conferred upon Landlord may be exercised from time to time
and as often as the occasion may arise of Landlord deems desirable.

 

26.          Use of Language and Captions. Any word contained in the text of
this Lease shall be read as the singular or the plural and as the masculine,
feminine, or neuter gender, as may be applicable in the particular context; and
any subheadings used herein are for convenience only and for no other purpose.
All headings used herein are for convenience only and may not convey or effect
the meaning of this Agreement.

 

27.          Successors in Interest. This Lease and the covenants, agreements,
conditions, and undertakings herein contained are binding upon and shall inure
to the benefit of the Landlord, its successors and assigns, and shall be binding
upon the Tenant, its successors and assigns, and shall inure to the benefit of
the Tenant and only such assigns of Tenant to whom the assignment by Tenant has
been consented to by Landlord.

 

28.          Complete Agreement. Tenant acknowledges that Landlord and its
agents have made no representations or promises with respect to the leased
Premises or the making or entry into this Lease except as herein expressly set
forth. This Lease contains all the agreements and representations between the
parties. None of the terms of this Lease shall be waived or modified to any
extent except by a written instrument signed and delivered by all parties to
this Agreement.

 

29.          Waiver of Jury Trial. Landlord and Tenant hereby waive, to the
extent such waiver is not prohibited by law, the right to a jury trial in any
action, summary proceeding, or legal proceeding between or among the parties
hereto or their successors arising out of this Lease or Tenant’s occupancy of
the Demised Premises or Tenant’s rights to occupy the Demised Premises.

 

30.          Cost of Living Adjustment in Rent. The parties hereto further
mutually agree that a record shall be made at the United States Department of
Labor, Bureau of Labor Statistics, Consumer Price Index, All Urban Consumers
(CPI-U), All Items, for Washington-Baltimore (the

 

6

--------------------------------------------------------------------------------


 

“Index”) for the month of February 2009 (the “Base Month”), which record shall
serve as a base or beginning point of computing whether there shall be any
additional rent paid by the Tenant to the Landlord during the term hereof.  If
the Index for the month of February 2010 shows an increase in the Index, the
Tenant shall pay the Landlord additional rent during the following lease year
period of said Lease an amount equivalent to the percentage of increase in the
Cost of Living Index. For example, if, for the month of February 2010, it is
determined that the cost in the Index increased eleven percent (11%) over the
Index for the month of February 2009, the Tenant shall pay to the Landlord as
additional rental for the next year of this Lease beginning on the 1st day of
March 2010, to the 28th day of February 2011, eleven percent (11%) more than the
fixed annual rental provided for herein. The rent shall continue to increase
annually thereafter during each and every year hereof based upon the annual
increase in the Cost of Living Index calculated in the same manner as
hereinabove. In no event shall any annual increase in rent ever be less than
five percent (5%) over the prior year.

 

In the event that the Index is discontinued, the parties agree to accept
comparable statistics on the cost of living for all items for the City of
Baltimore which may be issued in lieu thereof by the Bureau of Labor or any
successor of same or to an Index mutually acceptable by the parties as a
substitute therefor. If the parties do not mutually agree on a Substitute Index,
such Substitute Index shall be selected by arbitration. Landlord and Tenant
shall each appoint an arbitrator; and if the arbitrators so appointed are unable
to agree, this matter shall be determined by a third arbitrator, to be selected
by the two arbitrators chosen by the Landlord and Tenant. If there is no
agreement as to a third arbitrator, such third arbitrator shall be appointed by
a judge sitting in the Circuit Court for Baltimore City, acting in a
non-judicial capacity. Landlord and Tenant shall pay the expense for such
arbitrator selected by them; and if a third arbitrator is required, jointly for
the expense of such third arbitrator.

 

31.          Governing Law. This Lease shall be interpreted, construed, and
enforced under the laws of the State of Maryland applicable to agreements made
and to be performed entirely herein.

 

32.          Counterparts. This Lease may be executed in one or more
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.

 

33.          Notices. All notices, requests consents, and other communications
required or permitted to be given hereunder shall be in writing and shall have
been deemed to have been given if delivered personally or mailed first class by
registered or certified mail, return-receipt requested, as follows (or to such
other address as either party may designate in writing to the other in
accordance herewith):

 

IF TO THE LANDLORD:

 

Keyser Investment Group, Inc.

2000 W. 41st Street

Baltimore, Maryland 21211

 

7

--------------------------------------------------------------------------------


 

WITH A COPY TO:

 

Steven A. Thomas, Esquire

Thomas & Libowitz, P.A.

100 Light Street, Suite 1100

Baltimore, MD 21202-1053

 

IF TO THE TENANT:

 

Sinclair Communications, LLC

2000 W. 41st Street

Baltimore, Maryland 21211

 

WITH A COPY TO:

 

Steven A. Thomas, Esquire

Thomas & Libowitz, P.A.

100 Light Street, Suite 1100

Baltimore, MD 21202-1053

 

IN WITNESS WHEREOF, the parties hereto affix their hands and seals on the day
and year first above written.

 

ATTEST:

 

LANDLORD:

 

 

 

 

 

KEYSER INVESTMENT GROUP, INC.

 

 

 

 

/s/ Cam Smart

 

By:

/s/ J. Duncan Smith          

(SEAL)

 

 

Name:

J. Duncan Smith

 

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

TENANT:

 

 

 

 

 

SINCLAIR COMMUNICATIONS, LLC

 

 

 

By: Sinclair Television Group, Inc. as Sole Member

 

 

 

 

 

 

 

 

/s/ Vicky D. Evans

 

By:

/s/ David R Bochenek      

(SEAL)

 

 

Name:

David R Bochenek

 

 

 

Title:

VP/CAO

 

 

8

--------------------------------------------------------------------------------

 